PER CURIAM.
Reversed. There is no evidence in the record to support the appellee’s claim that appellants caused the prospective purchasers of appellee’s property to withdraw their offer to purchase. Hence, in our view ap-pellee’s proof was insufficient to sustain a cause of action for intentional interference with a contractual relationship. We also find that this court’s decision in Bush v. Palermo Realty, Inc., 443 So.2d 104 (Fla. 4th DCA 1983) has no application to the facts of this case.
ANSTEAD, C.J., and GLICKSTEIN and BARKETT, JJ., concur.